Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-147979, 333-140426, 333-130830, and 333-129131) Form S-8 (No. 333-118275 and 333-166882)andPost Effective Amendment No. 3 on Form S-3 to Form S-4 (No 333-150059) of American Campus Communities, Inc. and Subsidiaries, of our reports dated February 28, 2012, with respect to the consolidated financial statements of American Campus Communities, Inc. and Subsidiaries and the effectiveness of internal control over financial reporting of American Campus Communities, Inc. and Subsidiaries, included in this Annual Report (Form 10-K) for the year ended December 31, 2011. /s/ Ernst& Young LLP Austin, Texas February 28, 2012
